Order entered March 8, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01241-CV

                                   JON EVANS, Appellant

                                               V.

                               LAURA MARTINEZ, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-04781-D

                                           ORDER
       Before the Court is appellant’s March 6, 2019 unopposed second motion for extension of

time to file brief. We GRANT the motion and ORDER the brief be filed no later than April 5,

2019. We caution appellant that further extension requests will be disfavored.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE